UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT



                           No. 99-41014
                         Summary Calendar


                      DANIEL LEE KNOD, SR.,

                                              Plaintiff-Appellant,


                              VERSUS



     CITY OF SEVEN POINTS; P FERRERA, Officer, Seven Points
Individually and in official capacity; R RENEAU, Officer,
       Seven Points Individually and in official capacity,

                                              Defendants-Appellees.



           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 6:99-CV-324
                          July 12, 2000


Before SMITH, BARKSDALE and PARKER, Circuit Judges.

PER CURIAM:*

      Daniel Lee Knod, Sr., Texas prisoner number 805621, appeals

pro se the dismissal of his 42 U.S.C. § 1983 (1994) complaint for



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                1
failure to state a claim.        We affirm.

                      FACTS AND PROCEDURAL HISTORY

     Knod alleged that police officers of the City of Seven Points

interfered with his attempts to visit his children pursuant to a

valid custody order.       In a civil rights complaint filed in June

1999, Knod named as defendants the City of Seven Point and police

officers   P.    Ferrera   and    R.   Reneau    whom    he   sued   in    their

“individual, official and municipal capacities.”

     Knod’s complaint alleged that “on several occasions between 6-

12-97 and 9-29-97 [he] went to the home of Claude Anthony Bess . .

. to visit [Knod’s] children according to a court order.”                   The

Besses, who apparently had custody of the children, refused to

allow Knod to visit them and called the police.                  The officers

responded to the calls, ordered Knod to leave the Besses’ property,

and threatened to arrest him if failed to do so.                 Knod asserted

that he showed the officers court orders allowing him to visit the

children, but the officers refused to honor the court orders. Knod

claimed the defendants conspired to conceal his children, denied

him due process, intentionally interfered with his visitation

rights   and    intentionally    inflicted      of   emotional   injury.     He

requested compensatory and punitive damages.

     Without ordering service upon the defendants, the magistrate

judge issued a report and recommendation that the lawsuit be

dismissed as frivolous under 28 U.S.C. § 1915(d), without prejudice



                                       2
to refiling in state court, because Knod had failed to state a

claim on which relief could be granted.     The magistrate judge held

that Knod’s remedy for any denial of his rights lay in the Texas

state courts and she detailed the provisions of Texas law providing

relief.   Knod filed objections.       The district court adopted the

report and recommendation and dismissed Knod’s suit for failure to

state a claim, but ordered that the dismissal of this case not be

counted as a strike for purposes of 28 U.S.C. § 1915(g).

                             DISCUSSION

     We review a dismissal as frivolous for abuse of discretion and

dismissal for failure to state a claim de novo.         See Black v.

Warren, 134 F.3d 732, 733 (5th Cir. 1998).

     Liberally construing Knod’s pro se pleadings, we discern

Knod’s primary constitutional claim to be that he was denied

procedural due process because the defendants failed to comply with

court orders regarding visitation with his children.      The Supreme

Court has held that a procedural due process claim lacks merit

where there exists an adequate state court remedy.     See Parratt v.

Taylor, 451 U.S. 527 (1981). A Texas law remedy exits for the very

situation about which Knod complains.         The Texas Family Code

expressly provides that persons who interfere with visitation may

be liable in damages and sets out the means by which a lawsuit may

be brought in state court.     See TEX. FAM. CODE ANN. art. 42.001-

42.003 (Vernon 1996).   Knod has failed to show that Texas state law


                                   3
remedies for interference with visitation are inadequate.

     The    district        court   also        construed     Knod’s   complaint    as

asserting a substantive due process claim.                         To succeed on a

substantive due process claim, a plaintiff must show that “‘the

behavior of the government officer is so egregious, so outrageous,

that it may fairly be said to shock the contemporary conscience.’”

Morris v. Dearborne, 181 F.3d 657, 668 (5th Cir. 1999), quoting

County of Sacramento v. Lewis, 523 U.S. 833, 847 n.8 (1998).

Nothing in Knod’s pleadings suggests that the defendants used

excessive    force     or     any   other        tactic     that   would   shock   the

contemporary conscience when they were called to mediate this

family dispute.

     Based on the foregoing, we affirm the dismissal of Knod’s §

1983 action.

     AFFIRMED.




                                            4